Mr. Justice Marcy
said that he did not concur with his brethren that the power of this court to supersede a remittitur *192depended upon its having issued irregularly. In his opinion, it depended upon the fact whether this court had originally obtained jurisdiction of the cause, and whether the circumstances of the case Were such as that justice required the interference of the court. If it be conceded that the proceedings may be brought back, where the remittitur has issued irregularly or improvidently, it appeared to him that they might be brought back whenever the circumstances were such as to warrant the interference of the court: if in one case, in all; for the jurisdiction of the court cannot depend upon the regularity or irregularity of the remittitur. In the case in Cowper, where the K. B. superseded the writ of mittimus, the record was remanded to England, and an amendment was ordered. The supreme court of the United States, after dismissing an appeal and remitting the record, reinstated a cause on its appearing that the party was not in fault, and that the dismissal of the appeal was in consequence of the omission of the clerk of the court below to send up the whole record. (12 Wheaton, 10.) In the case of Safford v. Stevens, he said he was in favor of vacating the order of this court after the remittitur was sent to the supreme court, but that the court did not concur with him.